DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1 - 8 in the reply filed on November 14, 2022 is acknowledged.  The traversal is on the ground(s) that the invention are not independent and distinct.  This is not found persuasive because, as was detailed in the restriction requirement dated May 13, 2022, Claims 1 – 8 are directed towards a method of a drone picking up and delivering articles wherein said drone is coupled to another drone via a tether and Claims 9 - 20 are directed towards a drone tethering system assembly or architecture.  These are two independent and distinct inventions.  The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and there would be a serious burden on the examiner.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2016/0159496) in view of Wieczorek (US 2019/0283871) and in further view of Walker et al. (US 2017/0137124).
Regarding Claim 1, O’Toole teaches a method comprising: causing an article to be picked up and delivered via a working drone substantially without human intervention (Section 0034, drone can pick up and deliver articles), the wireless communication system constructed to communicate with a box that receives deliveries via the drone (Section 0023, wireless communication between the drone and drone box).
O’Toole does not teach the working drone coupled to a support drone via a tether, the working drone controlled via a wireless communication system that transmits signals from the support drone to the working drone.
Wieczorek, which also teaches the use of drones, teaches the working drone coupled to a support drone via a tether (Figure 1, Section 0012, working drone (104), support drone (104)), the working drone controlled via a wireless communication system that transmits signals from the working drone and transmit signals from the support drone (Section 0030, LTE eNODE B radio enables wireless communications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of O’Toole with the above features of Wieczorek for the purpose of improving load carrying capacity and operational time of drones as taught by Wieczorek.
Walker, which also teaches the use of drones, teaches wireless communication system that transmits signals from a first drone to a second drone (Section 0029).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the O’Toole combination with the above features of Walker for the purpose of providing medical services to persons as taught by Walker.
Regarding Claim 2, The O’Toole combination teaches all of the claimed limitations recited in Claim 1.  Walker further teaches wherein: the wireless communication system utilizes Bluetooth (Section 0029).
Regarding Claim 3, The O’Toole combination teaches all of the claimed limitations recited in Claim 1.  O’Toole further teaches wherein wireless communication system, causing the box to open to receive a delivery via the working drone (Section 0023, the code unlocks the box).
Regarding Claims 4, 5, The O’Toole combination teaches all of the claimed limitations recited in Claim 1.  O’Toole further teaches via wireless communication system, causing an article to be picked up for delivery/dropped off in the box (Section 0034, drone can pick up and deliver articles).

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2016/0159496) in view of Wieczorek (US 2019/0283871) and in further view of Walker et al. (US 2017/0137124), as applied to Claim 1 set forth above, and further in view of Jassowski et al. (US 2019/0047698)
Regarding Claims 6, 7, The O’Toole combination teaches all of the claimed limitations recited in Claim 1.  The O’Toole combination does not teach comprising: via wireless communication system, causing a drone attachment to be picked up/to be dropped off.
Jassowski, which also teaches the use of drones, teaches a drone attachment to be pick up/to be dropped off (Figure 6A, Section 0041, the platform arm can be attached to (picked up)/detached from the drone (dropped off)).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the O’Toole combination with the above features of Jassowski for the purpose of extending carry distance as taught by Jassowski.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole (US 2016/0159496) in view of Wieczorek (US 2019/0283871) and in further view of Walker et al. (US 2017/0137124), as applied to Claim 1 set forth above, and further in view of Boykin et al. (US 2018/0050800)
Regarding Claim 8, The O’Toole combination teaches all of the claimed limitations recited in Claim 1.  O’Toole further teaches causing the working drone to be coupled to a box to which an article is delivered (Figure 1, Section 0037, the drone (1) is coupled to the drone box), the working drone coupled to the box via a stem coupled to the working drone and a receptacle coupled to the box (Figure 1, Section 0037, drone (1) engages the drone box via the legs or stems, the receptacle is the delivery container (6)).
 The O’Toole combination does not teach the stem comprising a plurality of compressible components.
Boykin, which also teaches the use of drones, teaches the stem comprising a plurality of compressible components (Section 0137, spring loaded latches are a plurality of compressible components).
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the system of the O’Toole combination with the above features of Boykin for the purpose of enabling the drone to be retained on a vehicle and not be dislodged when said vehicle is driven aggressively as taught by Boykin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
November 21, 2022